Exhibit 32.2 Certification pursuant Section 906 of the Sarbanes-Oxley Act of 2002 In connection with Amendment No. 1 to the quarterly of Bell Microproducts Inc. (the “Company”) on Form 10-Q/A for the quarter ended March 31, 2010 as filed with the Securities and Exchange Commission (the “Report”), I, William E. Meyer, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 2, 2010 By: /s/William E. Meyer Chief Financial Officer
